Citation Nr: 0216088	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
history of epilepsy with grand mal and petit mal seizures.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
November 1966.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a February 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On August 29, 2002, the Board entered a decision that denied 
the veteran's claims on appeal.


ORDER TO VACATE

A review of the claims file reveals that in a June 25, 2002 
letter sent in conjunction with a June 24, 2002 supplemental 
statement of the case, the veteran was advised that he had 60 
days to provide additional comment on the issues on appeal.  
In a document received at the RO on July 2, 2002, the veteran 
essentially indicated that he had no additional evidence to 
submit.  In a July 22, 2002 letter sent in conjunction with 
another June 24, 2002 supplemental statement of the case, the 
veteran was again advised that he had 60 days to provide 
additional comment on the issues on appeal.  In a document 
received at the RO on July 26, 2002 (evidently subsequent to 
the time that the RO had dispatched the case to the Board), 
the veteran indicated that he wanted his appeal to continue 
without waiting for the 60 day response period to elapse.  
However, stapled to the July 26, 2002 document were letters 
constituting evidence pertinent to the issues on appeal.  The 
evidence was not accompanied by a waiver of RO consideration, 
nor was it addressed in a supplemental statement of the case.  
The evidence was also not part of the record before the 
Board.

As noted, on August 29, 2002, the Board entered a decision 
that denied the veteran's claims on appeal.   It has come to 
the Board's attention that the pertinent evidence submitted 
by the veteran to the RO probably should have been made part 
of the record on appeal.  Accordingly, in order to insure 
that due process will be accomplished, the Board decision of 
August 29, 2002  is hereby vacated.  See 38 C.F.R. 
20.904(a)(3) (2002).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

